                                           Case 4:21-cv-04552-HSG Document 5 Filed 07/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE A. RODRIGUEZ,                                Case No. 21-cv-04552-HSG
                                   8                    Plaintiff,                         JUDGMENT
                                   9               v.

                                  10     COALINGA STATE HOSPITAL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Order of Dismissal, this action is DISMISSED without

                                  14   prejudice. The Clerk shall enter judgment in favor of Defendant and against Plaintiff, and close

                                  15   the case.

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: 7/27/2021

                                  18                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
